429 F.2d 429
UNITED STATES of America, Appellee,v.William Henry JONES, Appellant.
No. 14502.
United States Court of Appeals, Fourth Circuit.
September 14, 1970.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond; Robert R. Merhige, Jr., Judge.
Walter F. Witt, Jr., Richmond, Va. (Hunton, Williams, Gay, Powell & Gibson, Richmond, Va., on the brief), for appellant.
Brian P. Gettings, U. S. Atty., and Rodney Sager, Asst. U. S. Atty., for appellee.
Before BOREMAN, BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
We have carefully considered the record and the briefs and appendix filed by the parties. Finding no error and no issues of substance for consideration on appeal, we dispense with oral argument and affirm the lower court's judgment of conviction and sentence.


2
Affirmed.